Per Curiam.

Meleti Bolle filed before a justice of the peace an affidavit for surety of the peace against certain parties, who were' brought before the justice, and by him recognized to appear before the Court of Common Pleas. In the Common Pleas, on the cause being called, Meleti failed to appear; whereupon, the record reciting that “said Meleti Bolle being married, and the wife of Joseph Bolle” judgment was rendered against Joseph Bolle for costs.
This judgment against Joseph Bolle for costs was wrong, in our opinion, and must be reversed.
The judgment against Joseph Bolle is reversed, and the cause remanded.